

Factoring Agreement


This Agreement, dated January 5, 2007 (the "Effective Date"), is between
Lighting Science Group Corporation with offices at 2100 McKinney Avenue, Suite
1555, Dallas, Texas 75201 (hereinafter called "Seller"), and Allied Capital
Partners, L.P., with offices at 5151 Belt Line Rd., Suite 500, Dallas, Texas
75254 (hereinafter called "Allied").


The Seller desires to sell its Accounts to Allied on the following terms,
conditions and provisions and, therefore, it is agreed as follows:



1.  
Definitions. As used in this Agreement and all other documents or instruments
executed and delivered in connection with this Agreement:




1.1  
The capitalized words used herein (singular, plural or in any tense) shall have
the same definitions as those set forth in the Uniform Commercial Code as
adopted by the State of Texas, effective July 1, 2001.




1.2  
"Without Recourse" shall mean the Seller of Accounts is not obligated to pay or
repurchase an Account sold to Allied unless Seller breaches its warranties or
representations concerning such Account. “With Recourse” or "Recourse" means
Seller shall pay or repurchase Accounts acquired by Allied that are not paid
according to the terms of the invoice.




1.3  
“Face Amount” shall mean the total amount of each Account, including taxes,
delivery charges, etc.




1.4  
An Account shall be deemed to be "Disputed" if (i) the Account Debtor disputes
an Account, including the amount owing, timely delivery of the goods, conformity
of the goods or services to the order, or any other aspect of the sale giving
rise to the Account for any reason whatsoever, even if the dispute has no merit,
is in bad faith or is unreasonable, (ii) the Account contains mistakes, is not
correct or was sent in error, or (iii) all of the following three conditions
exist: (a) the Account is not paid within 90 days of its invoice date unless
Factor agrees in writing to other terms, (b) the Account Debtor will not
communicate the reason for non-payment to Allied, and (c) the Seller fails to
produce, within such time period, good and sufficient evidence that nonpayment
is due to the Account Debtor's financial inability to pay, the pendency of a
bankruptcy proceeding by or against the Account Debtor or some reason other than
a dispute of the type referred to above.




1.5  
“New Commitment” shall mean any written commitment Seller may receive during the
Term of this Agreement from a

third party to provide working capital financing or factoring to Seller, which
commitment Seller intends to accept.


1.6 “Discount” shall mean the sum of the following, subject to adjustment as set
forth below: (i)1.75% of the Face Amount of each Account sold to Allied under
this Agreement for the Initial Payment Period and (ii) .066% for each 1 day
period (or portion thereof) that the Account remains unpaid after the Initial
Payment Period (as hereinafter defined), until the earlier of (a) the date it is
paid in full or repurchased by the Seller in accordance with this Agreement, or
(b) if the Account is not one that the Seller is or becomes obligated to pay or
repurchase, 150 days from the date of the invoice of the Account. In the event
the Wall Street Journal Prime shall have increased or decreased on the first
business day of each calendar quarter during the Term from its percentage as of
the first business day of the previous calendar quarter, or as of the Effective
Date if this term is applied on the first business day of the calendar quarter
immediately following the Effective Date, the Discount shall increase or
decrease proportionally.



1.7  
“Initial Payment Period” shall mean the period of 30 days from the date Allied
has purchased an Account under this Agreement.




1.8  
“Purchase Price” shall mean the Face Amount of the Account less the Discount.




1.9  
“Wall Street Journal Prime” shall mean the “prime rate” quoted by The Wall
Street Journal as the national average base rate on loans posted by at least 75%
of the nation’s largest banks.




1.10  
“Seller’s Business” is manufacture and distribution of LED lighting
applications.



Other words used herein, which are capitalized, shall have the definitions
prescribed herein. Variations of words defined herein shall have the same
meaning as the defined terms.






2.  
Offer to Sell. Seller may, at its option, offer to sell, assign and transfer to
Allied its existing and hereinafter arising, acquired or created Accounts. Any
such offer shall be made on an assignment form prescribed by Allied (the
"Schedule") sent to Allied at its above stated office and accompanied by a copy
of (i) each invoice, (ii) the bill of lading, shipping documents or other proof
of delivery, (iii) the contract or purchase order (or purchase order number
which corresponds with the invoice), and (iv) such other documentation as may be
requested by Allied for each Account listed on the Schedule.




3.  
Acceptance of Offer. Allied may accept Seller's offer to sell Accounts at its
above stated office by either (i) paying the Purchase Price (less the Reserve,
defined below) with respect to all Accounts appearing on the Schedule submitted
to Allied, or (ii) by marking out the Accounts which appear on the Schedule and
which Allied is unwilling to purchase, paying the Purchase Price (less the
Reserve) for the remaining Accounts, and sending a copy of the Schedule to
Seller which shows which Accounts were rejected. Allied shall not be obligated
to purchase any Account that Seller offers to sell to Allied.







4.  
Reserve. Allied may, at its sole option and discretion, defer making payment to
Seller of a portion of the Purchase Price payable for all Accounts purchased
under this Agreement which have not been paid by the Account Debtor or paid or
repurchased by Seller's payment of the Repurchase Price to Allied, up to an
aggregate amount equal to18.25% of the Face Amount of all such Accounts (the
"Reserve"). The Reserve shall not bear interest. The remaining portion of the
Purchase Price payable for each Account purchased hereunder and which
constitutes part of the Reserve is payable by Allied to Seller, on request of
Seller (limited to one request per week), after the earlier of (i) the date the
Account is paid to Allied, or (ii) 150 days from the date of the invoice of the
Account, unless the Reserve is increased as herein provided or the Account is or
becomes one that the Seller is obligated to repurchase or pay. An Account is not
deemed paid to Allied unless the payment instrument is actually paid and, in the
case of payments of more than $500,000, until after 5 days from receipt of the
payment instrument excluding wire transfers. Notwithstanding the preceding
limitation on the Reserve, in the event Seller breaches any representation,
warranty, term, condition or provision of this Agreement, or if in Allied's
reasonable judgment it is necessary to increase the Reserve to protect Allied
from losses due to a Dispute of any Account, returns or other contingencies, or
Seller's unsatisfied obligations and liabilities, Allied is entitled to increase
the amount of the Reserve without Seller's consent. If any Account owned by
Allied is not paid within 75 days of the date of the invoice related thereto,
Allied may presume that the Account may be Disputed and may increase the Reserve
by an amount equal to that portion of the Purchase Price previously paid by
Allied plus the Discount unless Factor agrees in writing to other terms. In the
event Allied notifies Seller that it has increased the Reserve, Seller shall
immediately refund to Allied a portion of the Purchase Price previously paid by
Allied for the purchase of Seller's Accounts which is equal to the increased
amount of the Reserve. After the Term of this Agreement defined below has
expired and Seller has paid its liabilities to Allied and fulfilled its
obligations arising hereunder, Allied shall pay the balance of the Purchase
Price payable for all Accounts purchased hereunder which constitutes Reserve (if
any) to Seller. The purpose of the Reserve is to provide Allied with additional
collateral to secure payment of Seller's liabilities and performance of Seller's
obligations arising under this Agreement. Allied shall be entitled to offset or
recoup from the Reserve the amount of any liabilities owing by Seller to Allied,
whether presently existing or hereinafter arising, and whether or not arising
under this Agreement, including, but not limited to, Seller's obligation to
repurchase Accounts or to pay Accounts pursuant to the provisions of this
Agreement. Seller acknowledges that the Reserve is not a cash deposit, but
represents the balance of Allied's liability to Seller for payment of the
Purchase Price, subject to its right of offset or recoupment and its security
interest in the Reserve. Allied shall provide Seller with a monthly statement of
accounting of transactions affecting the Reserve.




5.  
Seller’s Repurchase Obligation. In addition to all other rights of Allied
hereunder, Allied may require that Seller repurchase, by payment of the
Repurchase Price together with any other unpaid fees then owing to Allied, any
Account that has been purchased by Allied: (i) for which Seller has breached its
warranty or representation concerning such Account as set forth herein; or (ii)
which was purchased by Allied With Recourse. If any Account purchased by Allied
is one that Seller is or becomes obligated to pay or repurchase under this
Agreement and is not paid within the Initial Payment Period, Allied, at Allied’s
sole discretion, may elect to: (i) retain ownership of the Account until the
earlier of either the date the Account is paid by the Account Debtor or 90 days
after the invoice date of the Account unless Factor agrees in writing to other
terms, or (ii) at any time require Seller to repurchase the Account at the
Repurchase Price. The purchase price for any Account, which Seller is required
to repurchase from Allied under this Agreement is the Face Amount of the Account
(the “Repurchase Price”). If Seller ever becomes obligated to repurchase an
Account from Allied, it shall not become the owner of such Account until it has
paid the Repurchase Price to Allied.




6.  
Minimum Sales. If Seller fails to offer to sell and assign to Allied a monthly
minimum of $0 in Accounts which are acceptable to Allied, Seller will pay to
Allied the difference between the Discount on all Accounts purchased by Allied
from Seller during the month and $0.




7.  
Recourse. Except as provided below, all Accounts sold and purchased hereunder
are sold With Recourse on Seller. Allied and Seller may agree in writing that
the Accounts of a specific Account Debtor or specific Accounts shall be
purchased Without Recourse on Seller.




8.  
Account Warranties. Seller warrants, represents, covenants and agrees that the
presently existing and hereafter arising, acquired or created Accounts of Seller
sold to Allied or in which Allied obtains a security interest: (i) are not and
will not be Disputed; (ii) will be paid when due (unless the Account was
purchased Without Recourse); (iii) are owned solely by Seller, which has the
power to transfer the Accounts, and that its title to the Accounts is free of
all adverse claims, liens, security interests and restrictions on transfer,
encumbrance or pledge, except as created by this Agreement; (iv) set forth the
correct and complete terms of sale, which have not been and will not be altered
or amended; (v) are valid and owing, and all goods and services giving rise to
the Accounts have been provided or delivered in accordance with Seller's
agreement with the Account Debtor; (vi) will not be paid by a preference payment
or fraudulent transfer (as defined by the Bankruptcy Code or the relevant law of
any state); (vii) are not and shall not become subject to a defense or claim in
recoupment or setoff that can be asserted against Allied; (viii) are not owing
by Account Debtors that were subject to insolvency or bankruptcy proceedings
concerning which Seller had any notice as of the date the Account is sold, or in
which Seller owns an interest of any kind; (ix) shall be reflected on Seller's
books and records as having been transferred, sold and conveyed to Allied if
Allied purchases such Accounts; and (x) shall be evidenced by an invoice, and
each invoice shall have printed on the face thereof a statement, approved by
Allied, notifying the Account Debtor that the invoice has been sold and assigned
to Allied and is payable only to Allied (or jointly to Allied and Seller) at the
address designated in such notice and that, if the Account is paid, the Account
will be paid by the Account Debtor in accordance with such instructions. The
warranties and representations set forth herein shall apply as of the date each
Account is sold hereunder and shall continue with respect to each Account until
each such Account is paid. If Seller breaches any warranty, covenant or
agreement set forth above, Seller shall repurchase the applicable Account for
the Repurchase Price, or pay the Account; such payment or repurchase shall cure
Seller’s default for breach of warranty with respect to such Account. All
warranties and representations of Seller under this Agreement are continuing
warranties and representations.







9.  
Other Warranties and Covenants of Seller. Seller further warrants, represents,
covenants and agrees that as of the Effective Date and at all times during the
Term of this Agreement: (i) Seller is and shall be able to pay its debts as they
become due; (ii) Seller's (a) principal executive office is located in the State
of Texas, (b) Seller’s Jurisdiction of Organization or state of incorporation or
charter is the State of Delaware and (c) exact legal name is as set forth in the
first paragraph of this Agreement, and Seller does not operate under any trade
name or assumed name except: LSG, LSGC, Lighting Science Group; (iii) Allied is
and shall remain Seller's sole factor, and Seller will not sell its Accounts to
any other person, firm or corporation during the Term; (iv) after written notice
by Allied to Seller and automatically, without notice, after Seller's default
under this Agreement, Seller shall not, without the prior written consent of
Allied in each instance, (a) grant any extension of time for payment of any
Accounts or any other Collateral which includes a monetary obligation, (b)
compromise or settle any Accounts or any such other Collateral for less than the
full amount thereof, (c) release in whole or in part any Account Debtor or other
person liable for payment of Accounts or any other such Collateral, or (d) grant
any credits, discounts, allowances, deductions, return authorizations or the
like with respect to any Accounts or any such other Collateral; (v) before
sending any invoice to an Account Debtor with respect to an Account that has
been sold to Allied, Seller shall mark the same with a notice of assignment as
may be required by Allied; (vi) Seller maintains and shall continue to maintain
complete and accurate business records of the type normally maintained by
businesses similar to Seller, and all financial records, statements, books and
other documents shall be made available for Allied's inspection and shall be
true and accurate in all respects; (vii) the Accounts and Collateral are and
shall at all times remain free and clear of liens, claims and encumbrances other
than the security interests granted to Allied hereunder; (viii) the Accounts
assigned to Allied by Seller shall become the sole property of Allied and
Seller’s sale and assignment of accounts shall pass legal and equitable title to
Allied free and clear of liens, claims and encumbrances; (ix) Seller insures and
shall continue to insure its business and its assets in a manner customary for
businesses of the type of Seller's business, and Seller will insure its
inventory and goods in transit for their full value or the maximum attainable;
(x) Seller will not sell, encumber or move the Collateral except in the ordinary
course of its business, without the prior written consent of Allied; (xi) Seller
is and shall remain in compliance with all federal, state and local tax laws,
rules and regulations and shall furnish Allied with evidence thereof on demand;
(xii) Seller will preserve its present legal formation and existence and not, in
one transaction or series of related transactions, merge into or consolidate
with any other entity, change the form of its legal existence, or sell all or
substantially all of its assets; (xiii) Seller will not change the state where
it is located, will not change the state where it is incorporated or organized
and will not change its organizational documents, and will not change its name
without providing Allied with at least 30 days prior written notice; and, (xiv)
Seller shall from time to time realize sales or income from other business
activity; however, Allied will not factor any of Seller’s other business
activity other than those business activities set forth in Paragraph 1.10 above.
Seller also agrees that, if an Account purchased by Allied authorizes the
Account Debtor to discount the Face Amount of the Account for prompt payment,
the Seller shall pay to Allied an amount equal to the discount taken by the
Account Debtor (even if not properly taken) and Allied is authorized to offset
such discount against the Reserve. All warranties and representations of Seller
under this Agreement are continuing warranties and representations.




10.  
Notice to Allied. Seller shall immediately notify Allied of (i) a Dispute of any
Account sold or encumbered under this Agreement, (ii) any other breach of
warranty or default in Seller's covenants and agreements set forth herein, (iii)
Seller’s discovery of evidence of Insolvency of an Account Debtor, and (iv) the
filing and service of a lawsuit or adversary proceeding related to an Account
purchased by Allied or the payment related thereto (including, but not limited
to, preference or fraudulent transfer litigation), (v) any claim of a lien in
the Collateral of Allied (including federal tax liens), (vi) any change in
controlling ownership of Seller, and (vii) Seller’s failure to pay any tax it
may owe at any time for any reason, when due.




11.  
Security Interest in Collateral. To secure Seller’s payment to Allied of all
amounts owing to Allied hereunder or damages arising due to Seller’s breach of
the terms, warranties, representations, or conditions of this Agreement or any
other agreement by and between Allied and Seller, whether now or hereafter owing
to Allied, Seller grants to Allied a Security Interest in all of its presently
existing and hereafter arising, acquired or created: All amounts owing to Seller
under this Factoring Agreement including the Purchase Price and Reserve and all
proceeds thereof, Accounts (including Accounts that are proceeds of Inventory)
and the following property of Seller (but only to the extent it constitutes
proceeds, payment, or secures or assures payment of Accounts, or is returned
goods): Chattel Paper, Supporting Obligations, Instruments, Inventory that is
goods returned by an Account Debtor, Documents and Letter-of Credit Rights.
Seller agrees as follows with respect to the aforementioned Collateral: (i)
Allied shall have the right at any time and in its sole discretion to enforce
Seller's rights against the Account Debtors and obligors; (ii) Seller will not
pledge, hypothecate or encumber the Collateral during the Term of this Agreement
and while it is indebted or otherwise obligated to Allied; (iii) Allied may
exercise all rights and remedies of an unpaid seller with respect to Accounts,
Supporting Obligations, and Chattel Paper constituting Collateral hereunder,
including the right of replevin, reclamation and stoppage in transit; (iv)
Seller has the risk of loss of the Collateral; (v) Allied shall have no duty to
collect the Collateral or preserve or enforce any rights relating to the
Collateral; and (vi) Factor may, at its sole discretion, be willing to
subordinate its first lien position in certain accounts that Factor has declined
to purchase. Any such release must be in writing and signed by Allied to be
effective.




12.  
Inspection of Records. Any agent of Allied may audit, check, make abstracts from
or copies of the books, records, receipts, correspondence, memoranda, and other
papers or data relating to the Collateral, Accounts purchased under this
Agreement, the obligations of Seller to Allied and any other transactions
between Seller and Allied, or generally audit all of Seller's books and records
at Seller's place of business upon Allied's demand therefore with 24-hour notice
provided to Seller. Seller shall at all times maintain a complete set of books
and records containing up-to-date posting of all of its cash and accrual
transactions of any nature.




13.  
Property of Allied/Proceeds and Returned Goods Held in Trust. After Allied has
purchased an Account from Seller, (i) the Account and all proceeds thereof shall
become the sole and absolute property of Allied, (ii) Allied may at any time in
its sole discretion notify all Account Debtors of Accounts purchased by Allied
that such Accounts have been sold and assigned to Allied and are payable only to
Allied at the address provided by Allied, (iii) Seller shall immediately make
proper entries on its books and records disclosing the absolute sale of such
Accounts to Allied, (iv) Seller shall not hinder, delay or interfere with
payment of Accounts and shall cooperate with and assist Allied in connection
with Allied's handling, collection or other dealings with the Accounts and
Account Debtors, including, without limitation, assisting Allied in obtaining
written confirmation, statements or agreements from Account Debtors which
specify or confirm any information requested by Allied with respect to the
Accounts, and (v) Seller shall hold any check, commercial paper, notes, cash or
other forms of payment of any Account sold to Allied which may come into
Seller's possession or under its control (even if such payment is payable to
Seller) in trust for the benefit of Allied and shall immediately turn over and
deliver to Allied all such payments, in kind, and in the exact form received.
Seller shall endorse any instrument or other form of payment which is payable to
Seller, but which is paid on an Account sold to Allied hereunder. In the event
of the return or non-acceptance, in whole or in part, of property, the sale of
which resulted in Accounts which were sold and assigned to Allied, the Seller
shall hold such property in trust for Allied, give to Allied immediate notice of
such return or non-acceptance, immediately turn over such property to the
custody and control of Allied, and legibly mark such merchandise as the property
of Allied; thereafter, upon demand, Seller shall repurchase such property from
and pay to Allied the invoice price thereof, and upon such payment the Seller
shall be entitled to the redelivery of such property. If Seller fails to make
such purchase and payment immediately upon demand, it shall be in default
hereunder and Allied shall be entitled (in addition to its other remedies) to
sell such property at public or private sale and to charge Seller's account with
the difference between the invoice price of such property and the amount
realized upon the sale, plus all charges, fees and commissions upon such sale.
Allied may become a bidder and purchaser at any such sale.







14.  
Breach of Trust Fee. Seller's strict adherence to the provisions of Paragraph 13
is essential in order for Allied to purchase Seller's Accounts at the Discount
and on the other terms set forth in this Agreement. Seller agrees that the
provisions of such paragraph are of the essence of this Agreement and agrees to
implement policies and procedures to ensure its consistent and prompt
performance of its obligations hereunder. In the event Seller breaches its
obligations under such paragraph for reasons other than excusable neglect (which
shall be determined solely by Allied in its sole judgment and discretion), (i)
Allied may immediately terminate this Agreement and charge the Termination Fee,
as defined in Paragraph 17 below, (ii) Seller shall pay to Allied a fee equal to
15% of the amount of any payment or other property which was received by Seller
as property of Allied in addition to all other amounts owing to Allied, and
(iii) Seller, at Allied's option, shall immediately repurchase all Accounts
acquired by Allied which are then owing by the Account Debtors by payment of the
Repurchase Price to Allied, even if such Accounts were purchased Without
Recourse.




15.  
Power of Attorney. Seller makes, constitutes and appoints Allied as Seller's
true and lawful attorney-in-fact with power of substitution and with power and
authority to: (i) endorse the name of Seller or of any of its officers or agents
upon any notes, checks, drafts, money orders, or other instruments of payment;
(ii) sign and endorse the name of Seller or any of its agents upon any invoice,
freight or express bill, bill of lading, storage or warehouse receipt, drafts
against Account Debtors, assignments, verifications, demands under letters of
credit and notices in connection with Accounts acquired by Allied or which are
Collateral under this Agreement, and any instrument or document relating thereto
or to Seller's rights therein; (iii) execute any agreement compromising and
settling any Dispute or collection of any Account owned by Allied or owned by
Seller, if Seller is in default hereunder, on terms and conditions acceptable to
Allied in its sole discretion; (iv) bring suit in the name of Seller or Allied
to collect any Account; (v) amend the terms of any Account owned by Allied or
owned by Seller, if Seller is in default hereunder; (vi) execute any financing
statements (including amendments) to perfect Allied's Security Interest granted
by this Agreement; (vii) execute and file in the name of Seller or Allied, or
both, mechanics' liens and all related notices and claims under any payment
bond, in connection with goods or services sold by Seller for the improvement of
realty; (viii) notify any Account Debtor obligated with respect to any Account
purchased by Allied that the underlying Account has been assigned to Allied by
Seller and that payment thereof is to be made to the order of and directly and
solely to Allied; (ix) communicate directly with Account Debtors to verify the
amount and validity of any Account and to collect payment; (x) if Allied (in its
sole and absolute discretion) declares Seller to be in default hereunder, give
written notice to such office and officials of the United States Post Office to
effect such change or changes of address that all mail addressed to Seller may
be delivered directly to Allied; and (xi) exercise reclamation rights of Seller
and to file a claim in a bankruptcy proceeding of an Account Debtor (which
Seller requests Allied to do). Seller's attorney-in-fact is hereby granted full
power to do all necessary things to accomplish the above as fully and
effectively as could Seller. Seller ratifies all that the attorney-in-fact shall
lawfully do or cause to be done by virtue hereof. The power of attorney shall be
irrevocable for the Term of this Agreement and all transactions hereunder.







16.  
Default. Except as specifically provided herein, the following events shall
constitute a default under this Agreement: (i) Seller fails to pay any amounts
owing hereunder or fails to fulfill its other obligations under this Agreement
or fails to make payments or fulfill obligations under any other agreements that
it may have with Allied, (ii) Seller's warranties or representations set forth
herein prove to be untrue or false in any respect, (iii) Seller or any guarantor
of the payment and performance of obligations hereunder becomes subject to any
debtor-relief proceedings, (iv) any such guarantor fails to perform or observe
any of such guarantor's obligations to Allied or to notify Allied of its
intention to rescind, modify, terminate, or revoke any guaranty, or any such
guaranty ceases to be in full force and effect for any reason whatsoever, or (v)
Allied, for any reason, in good faith, deems itself insecure with respect to the
prospect of repayment or performance of the obligations of Seller. If Client
does not pay or perform its liabilities or obligations hereunder or any other
event of default exists (in Allied’s sole determination), Allied may, without
notice (except as required by Texas law), (i) enforce and foreclose its Security
Interest in the Collateral in accordance with its rights under the Texas Uniform
Commercial Code, (ii) notify any Account Debtor to make payment of any Account
directly to Allied, regardless of whether such Accounts have been purchased by
Allied or Allied has a Security Interest therein, (iii) initiate electronic
debit or credit entries through the ACH system to Seller’s bank accounts or
other deposit account maintained by Seller, wherever located, to collect all
amounts owing to Allied by Seller, and (iv) exercise any one or all of its other
rights and remedies set forth in this Agreement.




17.  
Term. Unless sooner terminated by either of the parties hereto, the initial Term
of this Agreement shall commence on the Effective Date and continue for twelve
months thereafter, and this Agreement shall automatically renew for additional
twelve-month renewal Terms at the end of the initial Term and each renewal Term
unless either party hereto gives written notice to the other at least 30 days
prior to the end of the original Term or any renewal Term that the Term is not
renewed. (Such initial Term and renewal Term is the "Term.") Allied may
terminate this Agreement at any time (i) if the Seller is in default under this
Agreement, by giving written notice to Seller, or (ii) by giving 30 days advance
written notice to Seller. Provided Seller is not in default hereunder, Seller
may terminate this Agreement at any time by giving 90 days prior written notice
to Allied, accompanied by the Termination Fee. A fee of 4% of $1,000,000 (the
facility amount in Buyer’s proposal, accepted by Seller, dated December 14,
2006) shall be paid by Seller to Allied if this Agreement is terminated by
Seller (except as hereinafter provided) or if this Agreement is terminated by
Allied due to Seller's breach of any warranty, term, condition or provision of
this Agreement (the "Termination Fee"); provided, however, the Termination Fee
is waived if Seller is not in default and obtains a bank loan, secured by its
Accounts, and pays all of its obligations to Allied from the loan proceeds or if
Allied is paid off from the proceeds of additional equity offerings. The
Termination Fee is not a penalty, but is a reasonable estimate of the damages
Allied is likely to suffer as a result of termination, and constitutes agreed
liquidated damages. All obligations hereunder shall continue in full force and
effect with respect to all transactions entered into and obligations, whether
absolute or contingent, existing or incurred before the end of the Term.




18.  
Right of First Offer. Seller hereby agrees that in the event Seller receives a
New Commitment, Seller will (i) advise Allied in writing of the identity of the
offeror of the New Commitment and the complete terms of the New Commitment, and
(ii) accept Allied’s commitment if Allied elects, in its sole discretion, to
offer to modify this Agreement to contain the same terms as the New Commitment.




19.  
Miscellaneous. The parties agree to the following additional terms:



19.1 This Agreement shall be binding upon and inure to the benefit of both
parties and their legal representatives, successors and assigns.


19.2 This Agreement shall be construed and enforced in accordance with and
governed by the laws of the State of Texas. Venue for the institution of any
legal proceeding shall be in Dallas County, Texas. Each sale of an Account to
Allied under this Agreement is an “Account Purchase Transaction” as defined by
section 306.001(1) of the Texas Finance Code and is subject to such subtitle of
the Texas Finance Code.


19.3 If any term of this Agreement is held to be illegal, invalid, or
unenforceable, such determination shall not affect the validity of the remaining
terms. Time is of the essence of this Agreement.


19.4 Seller authorizes Allied to file a Financing Statement describing the above
described Collateral (and all amendments thereto and renewals thereof) any place
Allied may deem necessary or appropriate, with or without the signature of
Seller thereon.


19.5 All notices under this Agreement shall be in writing and delivered
personally, faxed or mailed by certified mail, return receipt requested, postage
prepaid. The parties shall use the addresses or fax number set forth below for
all notices, unless the party giving the notice has received written notice from
the recipient of a change of address or fax number at least 10 days prior to the
notice given under this Agreement.


Allied Capital Partners, L.P.
PO Box 676649
Dallas, TX 75267-6649
Hand Delivery or overnight delivery only:
5151 Beltline Road, Ste. 500
Dallas, TX 75254
Facsimile: 972-404-0060


Seller:
Lighting Science Group Corporation
2100 McKinney Avenue, Suite 1555
Dallas, TX 75201
Facsimile: 214-382-3631


19.6 Seller waives all notices of default, opportunity to cure, presentment,
demand, protest, and notice of dishonor.


19.7 This Agreement constitutes the entire understanding between the parties. It
may not be changed or terminated except in an instrument signed by both parties.


19.8 Allied shall not be deemed to have waived any of its rights and remedies
unless the waiver is in writing and signed by Allied. A waiver by Allied of a
right or remedy under this Agreement on one occasion shall not constitute a
waiver of the right or remedy on any subsequent occasion.


19.9 Each statement of Seller’s account which Allied sends to Seller shall be
deemed acceptable and binding upon Seller unless Allied receives written notice
from Seller stating in detail and with particularity any exception thereto
within 30 days after the date thereof.


19.10 Seller shall reimburse Allied for the following costs incurred by Allied
in the course of performing its functions under this Agreement: credit research,
certified mail postage, UCC searches and UCC filing fees, and wire transfer
fees. The cost of credit reports and all other costs shall be reimbursed at
Allied's actual cost. Seller also agrees to reimburse Allied the actual amount
of costs and expenses, including reasonable attorney's fees, incurred by Allied
in protecting, preserving or enforcing any lien, security interest, title,
Collateral or other right granted by Seller to Allied or arising under
applicable law, whether or not suit is brought, including but not limited to the
defense of fraudulent transfer and preference claims, enforcement of this
Agreement or recovery of any damages incurred by Allied as a result of the
Seller's default. Seller shall also reimburse Allied for its actual costs in
assuring Seller’s compliance with this Agreement, such as the cost of the
federal tax lien search, UCC searches and Secretary of State Confirmations and
certificates.


19.11 Seller agrees to execute any further documents and to take any further
actions reasonably requested by Allied to evidence or perfect the Security
Interest granted herein or the assignments of Accounts pursuant hereto, or to
give effect to any of the rights granted to Allied under this Agreement.


19.12 Seller has signed this agreement and submits the Agreement to Allied for
acceptance at Allied’s offices in Dallas, Dallas County, Texas. Seller and
Allied shall make all payments and perform all other obligations arising
hereunder at Dallas County, Texas, and this Agreement is made and entered into
at Dallas County, Texas. Dallas County, Texas, shall be the venue for any
litigation arising under this Agreement. Client acknowledges that Allied Capital
Partners, L.P. is the assumed name of Allied Capital Services, L.P., a Texas
Limited Partnership, and that Allied Capital Services, L.P. also does business
under the assumed name, TCC. All contracts, UCC filings and this factoring
agreement shall only be binding upon and inure to the benefit of Allied Capital
Services, L.P., if executed or filed in the name of Allied Capital Services,
L.P. or in one of its aforementioned assumed names. In the event it becomes
necessary for Allied to obtain a temporary restraining order or other injunctive
relief in order to enforce the provisions of this Agreement, Seller hereby
agrees to such an order, and the parties agree that the Court may require a bond
which does not exceed the sum of $1,000.00 as a condition therefor, and such
bond shall be reasonable and adequate in all respects and under all
circumstances.


19.13 All amounts payable to Allied by Seller under this Agreement are payable
on demand by Allied, except amounts payable under Paragraph 13 of this
Agreement, for which no demand is required; Allied is authorized, at its sole
option, to collect any payments owing by Seller to Allied under this Agreement
by debit, offset or recoupment from or against the Reserve. In the event Seller
is in default under any of the terms of this Agreement, Allied may, at its
option, require Seller to repurchase all unpaid Accounts that were purchased by
Allied, even if such Accounts were purchased Without Recourse. Interest shall
accrue on all sums owing to Allied by Seller at 17% per annum, but not to exceed
the highest rate permitted by law, as amended from time to time. The
determination of the highest rate permitted by applicable Texas law shall be
made by using the weekly ceiling, as applicable and as limited by statutorily
fixed interest rate ceilings (the “Maximum Rate”). In no event shall the amount
paid, or agreed to be paid to or charged by Allied for the use, forbearance, of
detention of money or for the payment of performance of any covenant or
obligation contained herein exceed the Maximum Rate, and if Allied receives
interest which otherwise would cause the amount paid, charged, collected or
demanded to exceed the Maximum Rate, and Allied receives interest which
otherwise would exceed the Maximum Rate, such amount which would be excessive
interest shall be applied to the reduction of the principal indebtedness and the
balance, if any, shall be refunded the Seller.




Seller:
Lighting Science Group Corporation


By:      
Name: Stephen A. Hamilton
Title: Chief Financial Officer
Date: ____________________________


Accepted at Dallas, Dallas County, Texas by Allied Capital Partners, L.P. on the
________ day of ________________________, 2007.


ALLIED CAPITAL PARTNERS, L.P.


By: ________________________________________
Name: Clay Tramel
Title: Chief Executive Officer

